ON APPLICATION FOR REHEARING
Nos. 605 & 606. Decided June 29, 1943.
BY THE COURT:
This matter now comes on for hearing on the motion of the defendant-appellee for rehearing in both Nos. 605 and 606 for the reasons:
(1) Because the findings of the court are contrary to law.
(2) Because the court erred in deciding that the guest statute, §6308-6 GC, did not apply to these cases.
In support of the motion the defendant submits that the court erred in deciding that the guest statute did not apply and asserts that the facts as plead in the amended petition clearly disclose that *595Louane Williams was the guest of the driver of the defendant’s automobile and the guest statute does not provide that its application shall only be applied as asserted in appellant’s brief. Attention is called to the case of Snyder v. Milligan, 52 Oh Ap 185, and also to the case of Beer v. Beer, 52 Oh Ap 276, and the case of Dorn v. North Olmsted, 131 Oh St 385, and Vecchio v. Vecchio, 131 Oh St 59. It is pointed out that the case of Elliot v. Harding, 107 Oh St 501, was decided prior to the enactment of the guest statute.
We have read the brief of appellee and have re-read our former decision in this matter, as well as the cases especially cited by counsel. We do not see that any new matter has been presented and we do not feel that the motion for rehearing will avail any good purpose.
Motion overruled.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.